Citation Nr: 0813747	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-03 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected eczema and pseudofolliculitis barbae.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for sinusitis and 
pharyngitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1984 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2005.  A statement of the case was issued in December 
2005, and a substantive appeal was received in February 2006.  

In the substantive appeal received in February 2006, the 
veteran requested a videoconference hearing conducted by a 
decision review officer (DRO).  A hearing was scheduled, 
however, by letter received in January 2007, the veteran's 
representative cancelled the hearing.  

Although the appeal also originally included the issues of 
service connection for lumbar spine disability, cervical 
spine disability, left shoulder disability, and right ankle 
disability, these benefits were granted by rating decision in 
July 2007 and are therefore no longer in appellate status.	

Additionally, although the veteran's notice of disagreement 
received in October 2005 initiated an appeal as to 
entitlement to service connection for rectal fissure, by 
substantive appeal received in February 2006, the veteran 
withdrew this claim. 


FINDINGS OF FACT

1.  The veteran's service-connected eczema and 
pseudofolliculitis barbae are manifested by at least 5 
percent, but less than 20 percent, of the entire body and 
exposed areas affected.

2.  There is no current medical diagnosis of GERD.

3.  There is no current medical diagnosis of chronic 
sinusitis and/or pharyngitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
eczema and pseudofolliculitis barbae have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7813-7806 (2007).

2.  GERD was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Sinusitis and pharyngitis were not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The record shows that the RO provided the appellant pre-
adjudication VCAA notice, and the veteran acknowledged 
receipt of the notice in April 2005.                                                                           

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for GERD, and for sinusitis and 
pharyngitis were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent for service-connected eczema and 
pseudofolliculitis barbae, at this point the Board 
acknowledges the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further indicated, among other things, 
that if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that by statement received in 
April 2005, the veteran acknowledged that the RO, in 
connection with the veteran's original service connection 
claim, provided the veteran with adequate VCAA notice prior 
to the September 2005 adjudication of the claim which granted 
service connection for eczema and pseudofolliculitis barbae.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vasquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Duty to Assist

VA has obtained service and VA medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran VA 
examinations in June 2005 (for eczema and pseudofolliculitis 
barbae) and June 2007 (for eczema and pseudofolliculitis 
barbae; GERD; and sinusitis and pharyngitis).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

I.  Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected eczema and 
pseudofolliculitis barbae warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

The veteran's service-connected eczema and pseudofolliculitis 
barbae have been rated by the RO under the provisions of 
Diagnostic Codes 7813-7806.  Under Diagnostic Code 7813, 
dermatophytosis is rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2007).

Here, the predominant disability is dermatitis.  Under 
Diagnostic Code 7806 for dermatitis or eczema, a 10 percent 
rating is warranted where there is at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is for application for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A maximum rating of 60 percent is warranted for more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).
  
When the veteran was afforded a VA examination in June 2005, 
the veteran stated that he responded adequately to prescribed 
hydrocortisone cream and triamcinolone cream.  He further 
stated that his problem worsened when he perspired and during 
the summertime.  It was observed that he had 2 percent 
exacerbation of eczema in the palms of his hands, 1 percent 
on the elbows and 1 percent on the knees.  It was further 
observed that he had pseudofolliculitis barbae with pustular 
lesions on the chin and on the neck.  The veteran stated that 
he was getting a good response from applying Sea Breeze.  The 
VA examiner noted that the veteran had a 2.5 percent 
exacerbation of pseudofolliculitis barbae on both his chin 
and neck.

A November 2005 VA medical entry shows that the assessment 
was eczema.

The veteran was afforded another VA examination in January 
2007.  He reported that eczema was episodic in the summertime 
and noticed that symptoms included some bumps all over his 
hands and back.  Sometimes, he said, there were some spots 
that had a burning sensation to his skin and associated 
itching.  He continued that most of the time, the symptoms 
were relieved with moisturizer cream.  The veteran further 
reported that he had not been receiving any medical treatment 
in the last 12 months and that eczema did not really 
incapacitate him. 

As for follicularis barbae, the veteran stated that whenever 
he shaved, he noticed bumps worsened and his skin became red.  
He further stated that most of the time he was asymptomatic 
and that he did not receive any medical treatment in the last 
12 months.  He also stated that follcularis barbae did not 
incapacitate him.

The Board notes that a rating in excess of 10 percent is not 
warranted.  Here, there is no medical evidence that there is 
20 percent or more of the entire body, or 20 percent or more 
of exposed areas affected to warrant a rating of either 30 
percent or 60 percent.      

Additionally, there is no evidence of either systemic therapy 
(required for a total duration of six weeks or more, but not 
constantly) during the past 12-month period, or constant or 
near-constant systemic therapy during the past 12-month 
period that would warrant a rating of 30 percent or 60 
percent, respectively.  While the veteran stated at the June 
2005 VA examination that he used corticosteroids, it appears 
to the Board that the use was intermittent given that he 
reported eczema worsened whenever he perspired and during the 
summertime.  At the January 2007 VA examination, he revealed 
that eczema was episodic in the summertime.  And it was noted 
at that examination that the veteran was not treated for 
eczema in the last 12 months.  As for pseudofolliculitis 
barbae, the veteran cut back on the frequency of shaving and 
was encouraged to use medicated shaving cream.  Further, it 
was noted at that examination that the veteran was not 
treated for pseudofolliculitis barbae in the last 12 months.    

Overall, a rating of in excess of 10 percent is not 
warranted.  Also, staged ratings are not for application 
since the veteran's eczema and pseudofolliculitis barbae are 
adequately contemplated by the existing 10 percent rating 
during the entire time period in question.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted in the January 2007 VA 
examination, eczema and pseudofolliculitis barbae did not 
incapacitate him.  Overall, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  

II.  Service Connection

The other issues before the Board involves claims of 
entitlement to service connection for GERD and for sinusitis 
and pharyngitis.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



GERD

Service medical record show that there was no indication of 
GERD on a March 2003 report of medical assessment.  And when 
the veteran was seen in December 2003, a past medical history 
of GERD was noted.  An April 2004 service medical record 
shows that the veteran had a past medical history for reflux.  
And August 2004, January 2005, and February 2005 service 
medical records show esophageal reflux listed as a problem.  
Service medical records reflect that he was treated for GERD 
in August 2004.  When the veteran underwent an endoscopy for 
GERD symptoms in October 2004, the impression was that his 
hypopharynx, esophagus, pylorus, and duodenum appeared 
normal; and there was irregular mucosa of the cardia.  The 
diagnosis was Helicobacter pylori (H. pylori).   

When the veteran was afforded a VA examination in June 2005, 
the impression was no GERD found.  Additionally, post service 
medical records are silent for any complaints of, treatments 
for, and diagnosis of GERD.  Therefore, based on the 
competent medical evidence of record, the Board must conclude 
that the veteran does not have GERD.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection; an appellant's 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for GERD.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  

The Board notes that the medical evidence does show chronic 
gastritis apparently associated with the H. pylori.  Service 
connection has already been established for such gastritis.  
However, GERD is a different disorder, and for the reasons 
set forth above, service connection for GERD is not warranted 
since the medical evidence is to the effect that he does not 
current suffer from GERD. 

Sinusitis and Pharyngitis

Service medical records are silent for any complaints of, 
treatments for, and diagnosis of sinusitis.  As for 
pharyngitis, June 1989 service medical records show that his 
pharynx was examined and the assessment was strep throat.  In 
November 1990, the diagnosis was pharyngitis.  The veteran 
was seen again in March 1994 for sore throat.  In a March 
2003 medical assessment, no sinusitis and pharyngitis was 
indicated.  During an emergency room visit in December 2003, 
the veteran's pharynx and respiratory system were clinically 
evaluated as normal.  

When the veteran was afforded a VA examination in June 2005, 
it was noted that the veteran had sinusitis 6 months prior 
and was treated with medication.  The impression was that 
acute sinusitis was not found.  Regarding pharyngitis, it was 
noted that he was treated for strep throat in service and had 
acute pharyngitis the year before.  It was further noted that 
he responded well to penicillin and that there had been no 
reoccurrence of acute pharyngitis since last year.  The 
diagnosis was acute pharyngitis, not found. 

Following the June 2005 VA examination, there are no other 
medical records showing any complaints of, treatments for, 
and diagnoses of sinusitis and pharyngitis.  

Based on the competent medical evidence of record, the Board 
must conclude that the veteran did not have sinusitis and 
pharyngitis at the time he filed his claim.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (1997).  Again, the Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
also against the veteran's claim for service connection for 
sinusitis and pharyngitis.  As the preponderance of the 
evidence weighs against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to all issues.






______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


